DETAILED ACTION

Status of Claims
	Claims 1-37 are pending. Claims 1, 20 and 28 are amended. Claim 7 is canceled and the subject matter of claim 7 is incorporated into the independent claims. Claims 1-6 and 8-37 are pending.

Response to Arguments
	The applicants’ arguments with regard to the 101 rejection of the claims have been considered but are not persuasive. 
	Applicant’s arguments are essentially similar to those presented in the last reply and therefore the examiner’s last response applies. Additionally, applicant asserts that the claim amendments moot the rejection however, the claim amendments are minor and do not address the substance of the rejection and are therefore unpersuasive with regard to the 101 rejection.
	Applicant’s arguments regarding the 112 rejection of the claims have been considered and are partially persuasive. 
	Applicant argues:
	1. The rejection regarding the term “specific information” is moot in view of the claim amendments.

	The rejection regarding the “an owner of information” is withdrawn, however a new rejection for lack of antecedent basis is provided.
	2. The term irrelevant is being used to art-specific dictionary definitions and that irrelevant data is unnecessary data.
	The examiner asserts that the definition of irrelevant is not in question but the application of irrelevant data with regard to the claims at issue is indefinite because the specification does not clarify what irrelevant data is with regard to funds transfers, i.e., the type of data that would be considered irrelevant. From a common sense perspective irrelevant data with regard to a funds transfer may be a payors date of birth but a data of birth would not normally be used in the processing of a funds transfer. When processing funds transfers and using data necessary to process the transfer such as account, identity, date, balance and amount information, one of ordinary skill would find the use and need for this information routine. It is unclear what additional information may exist and could be accessed that would be considered irrelevant.
	The citation to Radha only serves to further define irrelevant data as redundant or duplicative but Radha does not provide an explanation how redundant or duplicative data may be obtained in the process of a funds transfer. Moreover, the applicant has not provided a copy of the Radha reference for review by the examiner.
	Applicant argues the specification clarifies the term unwanted.
	The examiner asserts that the specification merely essentially repeats the claim language and discloses that the filter module can ensure only certain funds are 

Claim Objections
Applicant is advised that should claim 1 be found allowable, claim 8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
 	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1- rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite:
	1 (representative claim). A system for transferring funds comprising:
	a processor that directs a communication module that electronically provides a user or automated process with an option of setting up an automatic funds transfer from a first payment channel to a second payment channel through at least one access parameter;
	the access parameter comprising security data or user identification data that permits access to each of the first payment channel or the second payment channel, individually and that locates specific information at a first database, wherein the information is stored electronically or magnetically on a medium capable of holding data including an optical storage medium, a magnetic storage medium, a temporary electronic storage medium, or microcircuitry;
	the access parameter associated with a second payment channel and being received from an entity including the owner of the information or one or more authorized surrogate, the authorized surrogate acting on behalf of or at the behest of the owner of the information, and the access parameter that traverses a security system guarding the information in the first database, and 
	an implementation module that automatically transfers funds from a first payment channel to a second payment channel through the communication module, the automatic transfer through the communication module, reflecting the consent and knowledge of the owner of the information, either directly or indirectly through one or more authorized surrogate, the authorized surrogate acting on behalf of or at the behest of the owner of the information, the funds implemented to perform an authorized function after the funds are transferred to the second payment channel and that allows new or existing online bill payments to be converted to card transactions via single entry or mass conversion, 
transfer funds to the second payment channel, 
	an input module, wherein the input module includes a device capable of storing an access parameter for retrieval including a keyboard, mouse, wired transmission, or wireless transmission, and wherein the input module includes a device that receives the access parameter for retrieval including a configured port, antenna, or scanner, and
	a filter module that filters data based on data content set by the user, wherein the filter module filters data based on content, including determining which funds or data are sensitive, encrypting information associated with funds for safe transfer and removing data that is unwanted and irrelevant to the authorized function, the authorized function performed after the funds are transferred to the second payment channel based on data content set by the user when security of funds is a concern.
	The underlined elements of the claim represent an abstract idea related to certain methods of organizing human activity, commercial interactions or a fundamental economic practice.
	This judicial exception is not integrated into a practical application because the remaining limitations The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements recite well-understood, routine and conventional activity (See Table 1 of board decision).



Claim Rejections - 35 USC § 112
 	
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 20 and 28 and their dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	The term "irrelevant" in claims 1, 20 and 28 is a relative term which renders the claim indefinite.  The term "irrelevant" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	The term “unwanted” in claim 28 is a relative term which renders the claim indefinite. The term “unwanted” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	The examiner declines to provide interpretations of what these terms mean as the specification does not provide adequate details or examples to support any such interpretations.
	The claims recite “wherein the authorized function is to be performed after the funds are transferred to the second payment channel based on data content set by the user when security of funds is a concern.” The above limitation is unclear with regard to what is based on data content set by the user, the authorized function to be performed or the funds transfer to the second payment channel? Additionally, the specification makes no mention of data content being set by the user. The only reference to data content is in Para. 0051 which states that filtering can include filtering based on data content. 
	Claims 1, 20 and 28 recite the limitation "the specific information" in the "an implementation module" clause, lines 4 and 5.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 1, 20 and 28 recite the limitation "the owner of the specific information" in the "an implementation module" clause, lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
	
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694